Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 1 of 34   1


                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

  * * * * * * * * * * * * * * * *
 IN RE:                                  )
 Grand Jury Investigation.               )   Case No. 18-34
 United States of America,               )
 Interested Party.                       )   11:00 a.m.
                                         )   May 29, 2019
 Andrew Miller, Material Witness.        )   Washington, D.C.
  * * * * * * * * * * * * * * * *


                      TRANSCRIPT OF PROCEEDINGS
                           WITH REDACTIONS
                BEFORE THE HONORABLE BERYL A. HOWELL,
              UNITED STATES DISTRICT COURT CHIEF JUDGE


 APPEARANCES:


 FOR THE GOVERNMENT: AARON J. ZELINSKI
                     JONATHAN I. KRAVIS
                     U.S. DEPARTMENT OF JUSTICE
                     555 Fourth Street, NW
                     Washington, DC 20530
                     (410) 209-4928
                     Email: Aaron.Zelinsky@usdoj.gov


 FOR THE WITNESS:       PAUL D. KAMENAR
                        1629 K Street, N.W., Suite 300
                        Washington, D.C. 20006
                        (202) 603-5397
                        Email: Paul.kamenar@gmail.com


 ALSO PRESENT:          ANDREW MILLER (Via Telephonically)



 Court Reporter:        Elizabeth Saint-Loth, RPR, FCRR
                        Official Court Reporter
                        U.S. Courthouse
                        Washington, D.C. 20001


           Proceedings reported by machine shorthand,
      transcript produced by computer-aided transcription.
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 2 of 34         2


1                             P R O C E E D I N G S

2                 THE DEPUTY:     Matter before the Court, grand jury

3      matter 18-34, in regards to a grand jury investigation.

4      United States of America, interested party; Andrew Miller,

5      material witness.

6                 Counsel, please come forward and identify

7      yourselves for the record.

8                 MR. ZELINSKY:     Good morning, Your Honor.

9      Aaron Zelinsky on behalf of the United States.          With me at

10     counsel's table is United States Attorney Jonathan Kravis.

11                THE COURT:    Good morning.

12                MR. KAMENAR:     Good morning, Your Honor.

13     Paul Kamenar, counsel for Andrew Miller, who is going to be

14     available by telephone as was agreed.

15                THE COURT:    Is he on the telephone now?

16                MR. MILLER:     Good morning, Your Honor.

17     Andrew Miller here on the phone.

18                THE COURT:    My order said specifically that he was

19     supposed to be here, and you were supposed to make all

20     efforts to get him here.      Why isn't he present?

21                MR. KAMENAR:     Your Honor, when we got that order,

22     it was in the afternoon.      I was talking to --

23                THE COURT:    We've known for a week that the

24     mandate was coming down yesterday.        The parties didn't tell

25     me anything about what they had planned to do when the
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 3 of 34      3


1      mandate came down.     Even though I see from the submission

2      you made last night, Mr. Kamenar, you have all been talking

3      about trying to get ahead of this and have some kind of

4      agreement as to what was supposed to happen when the mandate

5      came down.    You knew that for over a week; the parties were

6      silent.

7                   As soon as the mandate comes down, I have an order

8      holding Mr. Miller in contempt -- to put him in jail --

9      unless he has agreed to testify.       He is not here.

10                  Why isn't he here?

11                  MR. KAMENAR:   Your Honor --

12                  THE COURT:   Getting an agreement from Mr. Zelinsky

13     is not the same and does not excuse you from not complying

14     with the Court's order.

15                  MR. KAMENAR:   Your Honor, the Court's order

16     required him to appear before the grand jury at the next

17     available date.

18                  THE COURT:   No.   My order -- my minute order

19     setting up this status conference was for him to be present

20     here today.

21                  MR. KAMENAR:   Your Honor, I apologize in terms of

22     the timing.

23                  THE COURT:   He is not in Japan, is he?

24                  MR. KAMENAR:   No.   He is in St. Louis.

25                  THE COURT:   That's not that far away.
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 4 of 34       4


1                   MR. KAMENAR:    Right.    But he was at work and

2      ordered to get on a plane in the morning.         It was just --

3      usually, when there is an arrangement, we work out with

4      Mr. Zelinsky's travel office.         I wasn't sure whether that --

5      when I talked to the deputy clerk and said could that be

6      arranged?    And they called me back and said, well, did

7      Mr. Zelinsky agree?       And I presume that that was conveyed to

8      Your Honor, and that that was acceptable because Mr. Miller

9      had appeared before telephonically at a hearing; and I

10     thought that was one way we could accommodate the schedule.

11                  I apologize that he is not physically here, Your

12     Honor.    But the -- under the circumstances, I think we can

13     proceed with the status hearing --

14                  THE COURT:    Okay.   Right now this hearing is

15     sealed.   Is there any reason for this hearing to continue to

16     be sealed?

17                  MR. KAMENAR:    I don't see -- if it's a status

18     hearing just to say what is the next -- what are we going to

19     do in terms of -- with Mr. Zelinsky in terms of what -- the

20     next time the grand jury is meeting, when can we maybe have

21     an accommodation -- you will see in my pleadings that we

22     tried to see whether or not --

23                  THE COURT:    Mr. Kamenar, is there any reason for

24     this hearing to be sealed; yes or no?

25                  MR. KAMENAR:    Not that I know of, unless there is
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 5 of 34       5


1      some grand jury material --

2                 THE COURT:    All right.    Let me hear from

3      Mr. Zelinsky.

4                 MR. KAMENAR:     By the way, Your Honor, neither is

5      the pleading that we filed I don't think needs to be sealed.

6      Mr. Zelinsky would like to review it to see if there is any

7      grand jury -- he may concur with my position on that.

8                 THE COURT:    Is there any reason for this hearing

9      to be sealed since so much of these proceedings including --

10     I think the docket is unsealed.       Is there any reason for

11     this hearing to be sealed?

12                MR. KAMENAR:     Your Honor, there is no reason for

13     this hearing to be sealed.      Should there be a need to

14     address matters related to ongoing investigations, we can

15     address it at the bench with the husher on.

16                THE COURT:    All right.    So I will unseal this

17     hearing.

18                So let's -- let me just say, Mr. Kamenar, the next

19     time you get a court order directing that Mr. Miller is

20     supposed to appear in court I expect to see Mr. Miller in

21     court.

22                MR. KAMENAR:     Yes, Your Honor.

23                THE COURT:    The contempt order of August 10, 2018

24     issued by this Court was stayed if this witness filed a

25     notice of appeal, which he did.       And I do plan to lift that
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 6 of 34          6


1      stay now that the Circuit's mandate is issued.

2                 I appreciate that the witness filed a motion last

3      night seeking an extension of the stay as opposed to the

4      lifting of the stay.     As of right now, the stay is lifted

5      until I am persuaded that this motion has merit.          I do plan

6      to address that motion today if the Government is prepared.

7                 Is the Government prepared to address that motion

8      today, Mr. Zelinsky?

9                 MR. ZELINSKY:     We are, Your Honor.

10                THE COURT:    All right.    So let me start with what

11     I read are two parts of this motion or two requests combined

12     in this motion that was filed almost at 9:00 p.m. last

13     night.

14                One part requests that a new subpoena be issued in

15     the name of the United States Attorney for the District of

16     Columbia instead of the Special Counsel since the Special

17     Counsel has -- and I quote from the motion papers at

18     page 2 -- completed his investigation.

19                The second part of the motion, as I mentioned,

20     seeks a continuing stay of the civil contempt order of

21     August 10 and vacatur of the July 31, 2018 order compelling

22     Mr. Miller to testify before the grand jury and, in fact, to

23     quash the subpoena to testify for reasons that are spelled

24     out in the motion papers and, essentially, boils down to the

25     fact that the special counsel's investigation is over; Roger
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 7 of 34      7


1      Stone has been indicted; and so having Mr. Miller testify

2      before the grand jury now would be an abuse of the grand

3      jury process because it would be to obtain evidence --

4      discovery in connection with the pending Indictment.

5                  Is that essentially it, Mr. Kamenar?

6                  MR. KAMENAR:    Yes, Your Honor.

7                  Yes, Your Honor.    That summarizes it.

8                  THE COURT:   All right.    So let me start with the

9      request for a new subpoena, before I turn to the more

10     substantive issue raised in the motion for -- which is to --

11     essentially, a new reason to quash the subpoena after almost

12     ten months of litigation over the grand jury subpoena.

13                 Mr. Kamenar, as to this request to get a new

14     subpoena, does it really make any difference which arm of

15     the Department of Justice has issued the grand jury subpoena

16     to Mr. Miller?

17                 MR. KAMENAR:    Your Honor, we just thought that, in

18     terms of the fact that the Mueller investigation is over,

19     his process is not continuing here after his investigation

20     was over.    And we'd just simply request, in terms of -- it's

21     been a year since the other subpoena was issued; that a new

22     subpoena from the U.S. Attorney's Office -- we'd just think

23     that would be preferable in terms of what this has been --

24     Your Honor has the discretion, of course, not to grant that.

25     That was just a --
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 8 of 34         8


1                 THE COURT:    But why would it be better?

2                 Is there any legal reason that it would be better?

3      Is there any practical reason for that to be better?

4                 How would it make it better?

5                 MR. KAMENAR:     Well, there may be, in that

6      particular subpoena -- since it seems that Mr. Zelinsky's

7      request for whatever information he needs has -- seems to me

8      has shifted over time.      And it may be that a fresh subpoena

9      would narrow the scope of what he needs now that Mr. Stone

10     has been indicted, and so forth.

11                I was just suggesting that it's more of a

12     housekeeping-type thing to see whether or not the subpoena

13     is -- can limit what he needs, whether it's going to be the

14     same as the other one; that's fine, too.         I was just giving

15     the Government the opportunity to do that.

16                THE COURT:    All right.    Mr. Zelinsky.

17                Perhaps the Government has no objection to issuing

18     another subpoena.     Is there any practical, legal, or any

19     other reason why you think a new subpoena must be issued?

20                What's the Government's position with respect to

21     this request?

22                MR. ZELINSKY:     Your Honor, the Government's

23     position is that the old subpoena continues to be valid.

24     There continues to be testimony that is sought by the

25     Government in this case.
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 9 of 34      9


1                  I want to respond very briefly to the assertion

2      that counsel just made now that what the Government is

3      seeking has shifted over time; it's very much to the

4      contrary.    The Government has been consistent in its -- what

5      it is seeking.

6                  THE COURT:   I will interrupt you for just one

7      second.

8                  Mr. Kamenar, you may be seated.       One person at the

9      podium, please.

10                 MR. ZELINSKY:    Thank you, Your Honor.

11                 The Government has been consistent, for the past

12     year that we have been involved in this litigation, what the

13     Government is seeking.      It is seeking testimony from

14     Mr. Miller; that has not changed.        It was true the first day

15     we came in here; it is true now.

16                 As to Mr. Kamenar's assertion just now, that a new

17     subpoena may result in a narrowing in some way of what is

18     being sought from Mr. Miller, that of course is belied by

19     the subpoena itself.     This is a testimonial subpoena; it is

20     not a documentary subpoena.       So any new subpoena would not

21     in any way narrow what is being sought.

22                 THE COURT:   Remind me, Mr. Zelinsky.

23                 Were there -- attached to the testimonial

24     subpoena, was there also a request for documentation that

25     outlined areas both of the document requests as well as --
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 10 of 34       10


1      that might define the areas of inquiry?

2                  MR. ZELINSKY:    To the extent that any documents

3      were requested in that subpoena, we were before the Court,

4      as I am sure the Court remembers, on that matter.           And there

5      was some assertion from Mr. Miller from his previous

6      counsel, I believe, that the extent of what was sought was

7      onerous and too large to produce.

8                  The Government, in an attempt, frankly, to hasten

9      his testimony, as we noted at the time, agreed to limit the

10     scope of the documentary subpoena to a narrower object of

11     materials in order to make sure that Mr. Miller could

12     produce those and then come to testify.         And, of course,

13     that's just the opposite impact it's had.

14                 We have counsel making just the opposite argument;

15     that is, the Government's good faith effort to attempt to

16     work with Mr. Miller to limit the scope of what he had to

17     produce in order to actually get him to physically appear

18     resulted in now an argument by counsel that somehow we are

19     outside the scope of what we're seeking or it is no longer

20     relevant.

21                 The Government's position always has been and

22     continues to be that Mr. Miller's testimony is sought in an

23     ongoing investigation.      His testimony is sought before the

24     grand jury.

25                 As the Court indicated, we have attempted many
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 11 of 34       11


1      times to work with counsel to try to arrange a situation

2      whereby Mr. Miller can come and a proffer can take place.

3      We can determine if, in fact, his testimony is necessary

4      before the grand jury.

5                  We reached out, as counsel notes in his exhibits,

6      on multiple occasions.      On May 6 we attempted to do that so

7      that we could get in touch with the Court in advance of this

8      so we did not end up in this sort of situation.          As

9      indicated --

10                 THE COURT:    It's usually the best practice to stay

11     ahead of the judge if you want to control your fate.

12                 MR. ZELINSKY:    We tried, Your Honor.      But as my

13     grandmother would say:      It takes two to tango.

14                 As you will see in the exhibits, Mr. Kamenar did

15     not respond to that May 6 email.

16                 THE COURT:    I wasn't clear from the submission he

17     made.   I did see the May 6th email, but it wasn't clear to

18     me whether it had been responded to or not because it was

19     clearly dependent on whatever Mr. Kamenar decided to provide

20     to the Court.

21                 MR. ZELINSKY:    Well, the simple answer is -- as

22     you will see from my follow-up, we then attempted again to

23     try to get ahead of this matter, to come to the Court with

24     what, in the Government's position, was the standard

25     attempted solution in these circumstances in order to
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 12 of 34        12


1      minimize judicial resources, the resources of the grand

2      jury, resources of the Government, and the imposition on the

3      witness.    The witness could make a proffer --

4                  THE COURT:    Such as, I wanted the witness here.

5                  If the witness was going to continue to decline to

6      testify, he could have been immediately locked up, and

7      stepped back, until he could decide whether he was going to

8      or not, but he is not here.       So at the conclusion of this

9      hearing we will address where we're going to go next.

10                 MR. ZELINSKY:    And to be clear, Your Honor, the

11     assertion by Mr. Kamenar that the witness's lack of presence

12     is somehow contingent upon either the travel office of the

13     Government or counsel's representation that they did not

14     oppose his request to the Court, we were very clear about.

15                 The United States did not oppose his request to

16     the Court; that is in no way an indication -- I want to be

17     clear -- the Government was in no way intending to usurp the

18     Court's authority; never indicating that we were in any way

19     seeking to modify or change anything about what the Court

20     said.   We just said we would not oppose his request.           Of

21     course, as in any of those circumstances, the Court is the

22     one who makes the decisions.

23                 As it pertains to the need for Mr. Miller to

24     travel, in this circumstance I do not believe that the

25     Government actually can pay for Mr. Miller's travel.            We pay
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 13 of 34           13


1      to bring witnesses out to speak to the grand jury.              We do

2      not pay to bring private litigants out to appear before the

3      Court when they wish to challenge the contempt proceedings,

4      so that is not a relevant consideration.

5                  To answer the question the Court did begin with

6      here, which is the subpoena, the Government's position is

7      the subpoena has been validly issued.         It has been issued by

8      a valid grand jury.      It is no different than when, for

9      example, a United States attorney would resign and a new

10     United States Attorney would come into place.          We do not

11     issue a whole new raft of subpoenas for everyone there.

12                 There is a valid subpoena that is here.

13     Mr. Kamenar, it seems, has conceded that the subpoena is

14     valid.    So, in the Government's opinion, the subpoena

15     continues to remain in force.       The case, as Mr. Kamenar

16     notes in this file, has been referred to the D.C. U.S.

17     Attorney's Office.      I am currently a Special Assistant U.S.

18     Attorney representing that office.        Mr. Kravis is an

19     Assistant U.S. Attorney in that office.         The position of our

20     office, the United States Attorney's Office for the District

21     of Columbia -- there is an ongoing subpoena for -- there is

22     an ongoing need for testimony for a subpoena that has been

23     validly issued, and the Government stands behind that

24     subpoena.

25                 THE COURT:    All right.    Thank you.
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 14 of 34      14


1                  I am going to deny -- yes?

2                  Do you want to have another opportunity,

3      Mr. Kamenar, to clarify your request for why a new grand

4      jury subpoena has to be issued?

5                  MR. KAMENAR:    No, Your Honor.     I will concede that

6      point.

7                  What I would like to make clear for the record --

8                  THE COURT:    You are withdrawing your request for a

9      new grand jury subpoena to be issued?

10                 MR. KAMENAR:    Yes.   I withdraw the request.

11                 THE COURT:    Thank you.

12                 MR. KAMENAR:    If I may, my motion which is

13     involving the abuse of the grand jury of course still

14     stands, and I would like to be heard on that.          I want to

15     clarify the record here.

16                 Mr. Zelinsky and, I think, Your Honor make

17     reference to the fact that we did not respond to the May 6th

18     email from Mr. Zelinsky, in terms of getting together for a

19     proffer meeting.     Well, that was obviously clear; that the

20     response was given on May 6 when we filed our timely motion

21     to stay the mandate for 30 days.        Therefore, there made no

22     sense for -- to agree to have my client testify if we can

23     have the mandate stay and seek Supreme Court review because,

24     if we did, that would essentially moot the case.

25                 So we did respond.     And then, when the mandate was
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 15 of 34        15


1      denied, again, as in the exhibits, it's very clear -- that's

2      when Mr. Zelinsky came back and says we still continue to

3      seek -- this is May 22nd, an email:

4                  Dear Paul, we continue to seek Mr. Miller's

5      testimony for an ongoing investigation.         Please let me know

6      your response to the proposal below -- which was:           Let's

7      have a proffer meeting, et cetera.

8                  I responded that I need to discuss these with

9      Mr. Miller.    Two hours later, Mr. Aaron said:        Paul, thank

10     you for the quick response.       So we were not being --

11     accommodating to Mr. Zelinsky; I was looking out for the

12     interest of my client.

13                 We were -- and then I said that the Court may want

14     to revisit this in light of the developments that have taken

15     place; one, the Indictment of Roger Stone which, as Your

16     Honor knows, it's improper to use a grand jury to get

17     evidence, as a general rule, on somebody who has been

18     indicted; plus, the investigation has been completed.

19                 So we felt it was proper to file this motion which

20     we think has merit in terms of that -- we believe this is an

21     improper use of the grand jury.        We also offered a middle

22     ground that maybe -- if he's just looking for, as he said in

23     his email, what work did my client have with Roger Stone

24     from 2016 on?     Whatever information that's not in the FBI

25     report, the 302, we would be glad to have a telephone
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 16 of 34      16


1      conversation that could have an attorney proffer on that --

2                  MR. ZELINSKY:    Your Honor, I'm sorry to interrupt.

3                  The matter that we had discussed earlier, that is,

4      if we are discussing things relevant to an ongoing

5      investigation -- as I indicated, we should do so with a

6      husher, under seal at the bench.        I just want to reiterate

7      that for the record here today, and I object to any further

8      discussion regarding ongoing investigations by Mr. Kamenar

9      in a public setting.

10                 THE COURT:    Or, Mr. Kamenar, the subject matter --

11     you will have an opportunity at the bench, both

12     Mr. Zelinsky, on behalf of the Government, with you at the

13     bench to explain in detail what you understand to be the

14     nature of the ongoing investigation for which the witness's

15     testimony may be pertinent; and Mr. Zelinsky will be able to

16     amplify that ex parte as well.

17                 MR. KAMENAR:    Right.    If I could add one more

18     point.    Once the decision of the Court of Appeals came down

19     on February 26, the Government had a right to ask to mandate

20     the issue for good cause.       They didn't do anything for 45

21     days.    They could have done that if they had good cause to

22     seek the mandate to be issued; they did not.          That leads

23     anybody reasonably to conclude that it wasn't that pressing

24     to have Mr. Miller's testimony.        And, therefore, in light of

25     the things that have transpired since then, it appeared that
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 17 of 34         17


1      it was no longer needed; that was a logical assumption.

2                  THE COURT:    You know, Mr. Kamenar, you have raised

3      a very interesting point in your papers that I plan to ask

4      Mr. Zelinsky about.

5                  MR. KAMENAR:    Thank you.

6                  THE COURT:    And I think you raise a question in

7      your papers about whether there is that much of a need for

8      Mr. Miller's testimony when the Government didn't seek

9      expedited consideration of your appeal or expedited issuance

10     of the mandate, so how pressing could it be?

11                 MR. KAMENAR:    Exactly.

12                 THE COURT:    I appreciate that point.      I plan to

13     get an answer to that point before you leave, now that you

14     have turned to the second part of your motion that was filed

15     late yesterday evening seeking to quash the subpoena and

16     vacate the civil contempt order.

17                 Let me just get a couple of things clear.           You

18     plainly concede the law is very well settled that grand jury

19     proceedings are entitled to a presumption of regularity.

20     And is it -- is my understanding correct that the only

21     reasons that you think that enforcing the subpoena would be

22     irregular and an abuse of the grand jury proceedings is

23     because, one, there is no -- the special counsel is no

24     longer conducting this investigation and has, basically,

25     closed -- issued his report, he is done; and that Roger
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 18 of 34         18


1      Stone is indicted -- those are really your two reasons for

2      why it would be an abuse of the grand jury process to

3      enforce the subpoena?      Do I have that right?

4                  MR. KAMENAR:    That's basically correct, Your

5      Honor.

6                  THE COURT:    Okay.

7                  MR. KAMENAR:    And if I can just add, with respect

8      to the Mueller report being done, he did transfer 11 cases

9      from his docket, so to speak, and the one for Roger Stone

10     notes that it's awaiting trial; whereas, the one that's

11     redacted said there is an ongoing investigation.           So if in

12     terms of -- if they're trying to get information, as they

13     say in their email, what did Mr. Miller --

14                 (Whereupon, Mr. Zelinsky stands.)

15                 THE COURT:    Okay.    This is where you have to --

16                 MR. KAMENAR:    Yes.   I understand, Your Honor.

17                 THE COURT:    -- maintain some confidentiality,

18     Mr. Kamenar.

19                 MR. KAMENAR:    All right.

20                 THE COURT:    All right.    So those are the two

21     reasons that you think are to be an abuse of the grand jury

22     process to not quash the subpoena.

23                 And I also take it that you would concede that if

24     the Government provided legitimate reasons for its

25     continuing need to hear from Mr. Miller related to other
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 19 of 34         19


1      charges, for example, against -- that have not appeared in

2      any Indictment against persons or criminal offenses, that

3      the Government would have a legitimate reason to pursue this

4      grand jury subpoena.

5                  MR. KAMENAR:    Yes.   The exception is that if there

6      are superseding charges against Roger Stone being

7      involved -- that that would be legitimate, or if there are

8      other defendants that the Government is seeking my client's

9      testimony on, that, too, would be.

10                 But, basically, from the papers and the

11     communications, in terms of what they want from my client,

12     it seems to me that they're trying to just use this to get

13     evidence on an ongoing case with Mr. Stone and, therefore,

14     that would be improper.      They're free, of course, to call my

15     client as a prosecution witness at the trial of Mr. Stone

16     and, then, vice versa, if he's called by Mr. Stone's

17     attorneys he can be cross-examined.        But it seems to us at

18     this point we made a prima facie showing, so to speak.          And

19     I think it's incumbent -- the burden shifts, so to speak,

20     for the Government to explain why they still need

21     Mr. Miller's testimony.

22                 THE COURT:    All right.    Mr. Zelinsky, let's start

23     with a point that Mr. Kamenar raised in his papers and

24     actually was a puzzle to me.

25                 Why is it that Special Counsel didn't seek
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 20 of 34          20


1      expedited consideration of review of the appeal or for

2      expedited issuance of the mandate so, as a consequence, it

3      took ten months?

4                  MR. ZELINSKY:    In retrospect -- to start with the

5      first issue, that is, expedited appeal, my understanding is

6      that the local rules for grand jury matters do have a bias

7      in favor of expedition at the Court of Appeals, regardless

8      of whether or not such expedition is explicitly requested,

9      as was the case in another grand jury matter; that matter

10     was dealt with very rapidly by the Court of Appeals.

11                 It was perhaps an error that the special counsel's

12     office anticipated that another grand jury matter would be

13     handled with similar dispatch.        But we believed, based on

14     our experience with another grand jury matter, the Court of

15     Appeals was moving with -- as rapidly as possible to get an

16     answer to a pressing question; and we believed that it would

17     happen quickly.     That is the answer to question one.

18                 Why did we not seek explicit expedition?            In part,

19     because local rules and practice explicitly expedite such

20     processes and because in a similar matter we knew that --

21                 THE COURT:    But it's always helpful to have the

22     Government seeking expedition.

23                 MR. ZELINSKY:    Perhaps it would have been helpful

24     in this case --

25                 THE COURT:    I think so.
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 21 of 34     21


1                  MR. ZELINSKY:    -- to do that, Your Honor, to the

2      Court.    But that is the reason that it was not sought in the

3      first place.

4                  As for the mandate -- not seeking expedition of

5      the mandate, I think there are two issues that are involved

6      in that.    The first is the Government continues to seek

7      Mr. Miller's testimony in an ongoing matter; that is an

8      ongoing investigation.      Mr. Miller's testimony is sought for

9      it.

10                 The Government made a balancing assessment as to

11     how rapidly Mr. Miller's testimony was necessary and the

12     other matters the Government had going on at the time when

13     the mandate was issued.      The determination was made that, in

14     terms of government -- available government resources, there

15     was a lot going on, to be quite frank, at that point, in

16     terms of what was happening at the Special Counsel's office

17     from publicly available material and, given where resources

18     were focused, that was not the first and primary issue.

19                 As Mr. Kamenar has indicated, we are now in a

20     period where there is significantly more resources to

21     dedicate to an investigation, an ongoing investigation.         And

22     so to the extent that there was not a move to issue that

23     mandate rapidly, it was because the Special Counsel was

24     involved in a great deal of ongoing matters then and a

25     determination was made that we should not needlessly ask the
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 22 of 34         22


1      Court for something when we were not necessarily in a

2      position to rapidly follow up; and we didn't want to be

3      misleading and make that characterization.          That is not the

4      case now, it's been transferred to the D.C. U.S. Attorney's

5      Office where there are ample resources.

6                  We are more than ready -- as indicated by our

7      emails of May 6th, by our email of May 22nd -- to proceed

8      with all available speed to make sure that we resolve this

9      matter as rapidly and as expeditiously as possible.

10                 THE COURT:    All right.    So Mr. Kamenar has raised

11     two different reasons for what he calls his prime facie

12     case, to meet his burden of showing that there is grand jury

13     abuse by continuing to seek Mr. Miller's testimony before

14     the grand jury; one, Bob Mueller has issued his report, he

15     is done; two, Roger Stone has been indicted.

16                 Is it the Government's position that it has

17     continuing legitimate reasons to pursue Mr. Miller's

18     testimony before the grand jury?

19                 MR. ZELINSKY:    Absolutely, Your Honor.

20                 THE COURT:    And would you like to approach and

21     explain to the Court and put on the record on an ex parte

22     basis what those reasons are?

23                 MR. ZELINSKY:    Thank you, Your Honor.

24                 (Whereupon, a sealed bench conference was held.)

25
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 23 of 34   23


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 24 of 34      24


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                 (Whereupon, the sealed bench conference concludes.)

25                 THE COURT:    All right.    Mr. Kamenar, do you want
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 25 of 34        25


1      to add anything to your papers before I rule?

2                  MR. KAMENAR:    I'm sorry, Your Honor?

3                  THE COURT:    Do you want to add anything to your

4      papers or anything else that you would like to say before I

5      rule?

6                  MR. KAMENAR:    No, Your Honor.

7                  I think it's pretty well summarized.        Only that,

8      with respect to the need for my client -- Mr. Zelinsky did

9      represent in his email that he wants to focus on the work

10     that --

11                 MR. ZELINSKY:    Your Honor.

12                 MR. KAMENAR:    This is --

13                 THE COURT:    Why don't you approach, both of you.

14                 (Whereupon, a sealed bench conference was held.)

15

16

17

18

19

20

21

22

23

24

25                 (Whereupon, the sealed bench conference
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 26 of 34    26


1      concludes.)

2                  THE COURT:    You may go back to the podium.

3                  To the extent, Mr. Kamenar, that you have

4      questions about the full scope of the inquiries that will be

5      made of Mr. Miller in the grand jury, that's something that

6      you can confer in private with Mr. Zelinsky and Mr. Kravis

7      about, and it's not something that the Court has to get

8      involved in.

9                  Is there anything further that you want to say

10     before I rule on your motion?

11                 MR. KAMENAR:    No, Your Honor.

12                 Only that if the Court is going to deny the motion

13     that we would work out with counsel for the Government, as

14     you did in your prior order, where you indicated that -- in

15     terms of appearing before the grand jury, that we could

16     arrange when that would take place.        So I would just like to

17     put down on the record that we need some time to make those

18     arrangements.

19                 THE COURT:    Well, we'll see about that.

20                 All right.    Following an appeal of this Court's

21     August 10, 2018 order finding the witness, Mr. Miller, in

22     contempt for failing to appear before the grand jury for

23     reasons that this Court found insufficient and the Court of

24     Appeals ultimately also found insufficient to warrant

25     quashing of the grand jury subpoena, the D.C. Circuit issued
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 27 of 34          27


1      its mandate yesterday returning the case to this court

2      having forewarned the parties and this court that it was

3      about to issue the mandate on May 28, which it did.

4                  Late last night, the witness filed a motion

5      seeking to vacate the civil contempt order of August 10,

6      2018, to vacate the order of July 31, 2018 compelling him to

7      testify before the grand jury, and to quash the special

8      counsel's subpoena to testify, and to stay imposition of the

9      July 31 order pending disposition of the motion.           I plan to

10     dispose of that motion now.

11                 There were two parts to that motion; the first

12     part being the witness's request that a new grand jury

13     subpoena be issued by the U.S. Attorney's Office for the

14     District of Columbia rather than by the special counsel's

15     office; that request now has been withdrawn, so this Court

16     need not rule on that portion of the motion making that

17     request for a new grand jury subpoena.

18                 As to the portion of the motion seeking to vacate

19     the civil contempt order of August 10, 2018 and to quash the

20     grand jury subpoena, that motion is denied.

21                 The law is well-settled, as this motion makes

22     clear and points out, that a grand jury may not be used for

23     the sole purpose of pretrial discovery in cases in which an

24     Indictment has already been returned because it is improper

25     for a prosecutor to use the grand jury for trial
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 28 of 34   28


1      preparation.     And, in this case, the witness has said

2      that -- offered two reasons for why enforcing the contempt

3      order and compelling him to testify would be an abuse of the

4      grand jury process because Roger Stone has been indicted and

5      that having Mr. Miller, who is associated with Mr. Stone,

6      testify before the grand jury is, to the witness's mind,

7      simply an effort to obtain additional pretrial discovery in

8      a case that's already been indicted.         That would be

9      improper, as I have just stated.

10                 And that proposition has been very well and

11     articulately laid out by Judge Friedman of this court in

12     U.S. v Sitzmann, 74 F. Supp 3d 96, jump cite 122 through 23,

13     a D.D.C. case from 2014; also, see U.S. v Star, a Ninth

14     Circuit case from 1972.

15                 At the same time that a grand jury cannot be used

16     to obtain pretrial discovery for an indicted case, it is

17     also well settled that it is not improper at all for the

18     Government to continue to employ a grand jury after an

19     Indictment has been returned so long as strengthening the

20     Government's case or preparing for trial is not the

21     prosecutor's sole or dominant purpose; see Judge Friedman's

22     case in Sitzmann; also, see In re Grand Jury 95-1 involving

23     Anderson, 59 F. Supp. 2d 1, a D.D.C. case from 1996; see,

24     also, U.S. v U.S. Infrastructure, Inc., 576 F.3d 1195, an

25     Eleventh Circuit case from 2009, which stated that a grand
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 29 of 34      29


1      jury cannot be used solely or primarily to gather evidence

2      against an indicted defendant, but it be can used to

3      investigate whether a defendant committed crimes not covered

4      in the Indictment.      See U.S. v Leung, a Second Circuit case

5      from 1994, stating it is improper to use a grand jury for

6      the sole or dominant purpose of preparing for a trial under

7      a pending Indictment, but not for other reasons.

8                   Also, see U.S. v Ruppel, a Fifth Circuit case from

9      1982, and In re Grand Jury Proceedings, 632 F.2d 1033, a

10     Third Circuit case from 1980 making the same points.

11                  Where the purpose of the grand jury process is

12     directed to other offenses or other individuals:           Any

13     collateral fruits from bona fide inquiries may be utilized

14     by the Government; see U.S. v Sellaro, Eighth Circuit case

15     from 1973.    See, also, U.S. v Flemmi, a First Circuit case

16     from 2001, stating that:       Evidence obtained pursuant to an

17     ongoing grand jury investigation may be offered at the trial

18     on the initial charges.      See U.S. v Alred, Eleventh Circuit

19     case from 1998, holding that:       While the Government may not

20     use the grand jury for purposes of discovery or trial

21     preparation, it may continue investigation for a legitimate

22     reason even if it thereby obtains information relevant to

23     the pending prosecution as an incidental benefit.

24                  See In re Grand Jury Proceedings, a First Circuit

25     case from 1987, stating:       The prosecutor in a trial may use
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 30 of 34          30


1      evidence incidentally gained from a grand jury primarily

2      investigating other crimes.       See U.S. v Gibbons, a Tenth

3      Circuit case from 1979, stating that a grand jury proceeding

4      is not improper just because the Government may derive

5      incidental benefit from the post Indictment investigation.

6                  In sum, it's not improper for the Government to

7      continue to use the grand jury post Indictment when the

8      grand jury is investigating other offenses that are not

9      covered in the pending Indictment or is investigating

10     unindicted potential targets.

11                 Here, the Government has provided the Court with

12     legitimate reasons for its continued use of the grand jury

13     to hear from this witness.       Without going into any detail as

14     to what those other legitimate reasons are, they are on the

15     record in the sealed portion of this transcript.           And these

16     continuing, legitimate reasons to hear from this witness

17     make it plain that the grand jury is not being abused in

18     this case and that the Government continues to have a need

19     to hear from Mr. Miller.

20                 Due to these legitimate reasons, the witness has

21     not met his burden of establishing that compelling his

22     testimony before the grand jury would amount to abuse of the

23     grand jury process.      Accordingly, the witness's motion is

24     denied.

25                 All right.    Mr. Zelinsky, when is the next time we
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 31 of 34           31


1      can have this witness testify before the grand jury?            Or do

2      you want to have time to consult with Mr. Kamenar about

3      those arrangements?

4                  MR. ZELINSKY:    If we can have a moment to consult,

5      Your Honor.

6                  THE COURT:    Also, make sure that you are

7      consulting about, perhaps, a joint motion to continue a stay

8      that has now been lifted to compel his testimony.

9                  (Proceeding pauses.)

10                 THE COURT:    May I just say that this case has been

11     pending for almost ten months.        The D.C. Circuit made it

12     clear last week, over a week ago at this point, that it was

13     issuing its mandate yesterday, and you all are having to

14     have this lengthy a conversation to decide how we're going

15     to proceed?

16                 MR. ZELINSKY:    Your Honor, Mr. Kamenar has

17     indicated that he would not like to bring his client in to

18     proffer, that he would prefer to put his client in front of

19     the grand jury; and we can have a grand jury available for

20     testimony this Friday.

21                 THE COURT:    All right.    So, from my August 10th

22     order, I ordered that the witness shall be confined at the

23     District of Columbia jail, as that facility is nearest to

24     the grand jury, until such time as the witness was willing

25     to give such testimony and provide such information as
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 32 of 34        32


1      required by the Court's July 31, 2018 order provided that

2      such period of confinement shall not exceed the life of the

3      term of the grand jury, including extensions, before which

4      such refusal to comply with the Court's order occurred and,

5      in no event shall such confinement exceed 18 months.            And it

6      is further ordered that this order is stayed until

7      August 14th, at which time the stay shall be lifted, except

8      that the stay shall remain in place if the witness has filed

9      a notice of appeal or the witness and the Government have

10     filed a stipulation setting out an alternative arrangement.

11                 So that stay that remained in place until this

12     morning because the witness filed a notice of appeal is now

13     lifted.    And I take it that the witness is now agreeing to

14     testify on Friday, so there is no reason to confine him at

15     the D.C. jail until Friday; is that what you are saying,

16     Mr. Kamenar?

17                 MR. KAMENAR:    Yes, Your Honor.

18                 THE COURT:    And you understand that if Mr. Miller

19     does not appear before the grand jury on Friday he will be

20     in contempt and there will be an arrest warrant issued for

21     him?

22                 MR. KAMENAR:    Yes, Your Honor.

23                 THE COURT:    Do you understand that?

24                 MR. KAMENAR:    Yes.

25                 THE COURT:    Does your client understand that?
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 33 of 34       33


1                  MR. MILLER:    Yes, Your Honor.

2                  THE COURT:    All right.    I expect I will hear from

3      the Government should Mr. Miller fail to appear on Friday.

4                  At what time, Mr. Zelinsky?

5                  MR. ZELINSKY:    9:30 a.m., Your Honor.

6                  THE COURT:    9:30 a.m. Friday, Mr. Miller's

7      presence is required.

8                  I will continue to stay my order of August 10

9      ordering him confined at the D.C. jail until his

10     testimony -- since he has indicated his willingness to

11     testify on Friday.

12                 Is there anything further to address today,

13     Mr. Zelinsky?

14                 MR. ZELINSKY:    Nothing further from the

15     Government, Your Honor.

16                 THE COURT:    Mr. Kamenar.

17                 MR. KAMENAR:    No, Your Honor.

18                 THE COURT:    All right.    You are all excused.

19                 MR. KAMENAR:    One other question, Your Honor, I'm

20     sorry.    Since this hearing was open, would the Court unseal

21     the motion that I filed since we have discussed it, and

22     there is nothing in there that --

23                 THE COURT:    I think there are attachments to that

24     motion which may contain grand jury-related information.

25                 MR. KAMENAR:    Well, those can be --
     Case 1:18-gj-00034-BAH Document 58 Filed 05/30/19 Page 34 of 34       34


1                  THE COURT:    Am I correct on that, Mr. Zelinsky?

2                  MR. KAMENAR:    Those can be excised, if you think

3      there is something in there.

4                  THE COURT:    Mr. Zelinsky.

5                  MR. ZELINSKY:    You are correct.     We will propose

6      redactions to the Court several hours from now.

7                  THE COURT:    By close of business today I will

8      expect those proposed redactions so that, by close of

9      business today or shortly thereafter -- by "close of

10     business" I mean 5:00, I will be able to unseal as much as I

11     can of the motion filed last night.

12                 MR. ZELINSKY:    Thank you, Your Honor.

13                 THE COURT:    Thank you.

14                 THE DEPUTY:    This Honorable Court is adjourned.

15                 (Whereupon, the proceeding concludes, 11:48 a.m.)

16                                  CERTIFICATE

17

18                 I, ELIZABETH SAINT-LOTH, RPR, FCRR, do hereby

19     certify that the foregoing constitutes a true and accurate

20     transcript of my stenographic notes, and is a full, true,

21     and complete transcript of the proceedings to the best of my

22     ability.

23
            Dated this 29th day of May, 2019.
24
            /s/ Elizabeth Saint-Loth, RPR, FCRR
25          Official Court Reporter
